Hughes, J., (after stating the facts.) Sec. 493, Sandels & Hill’s Digest, provides that “any vendor of any patented machine, implement, substance or instrument of any kind or character whatever, when the vendor of the same effects the sale of the same to any citizen of this state on a credit, and takes any character of negotiable instrument in payment of the same, the said negotiable instrument shall be executed on a printed form,-and show upon its face that it was exeuted in consideration of a patented machine, implement, substance or instrument, as the”case may be, and no person shall be considered an innocent holder of the same, though he may have given value for the same before maturity, and the maker thereof may make such defense to the collection of the same in the hands of any holder of said negotiable instrument, and all such notes, not showing on their face for what they were given, shall be absolutely void.” Sec. 494, Sandels & Hill’s Digest. “The foregoing section shall also apply to vendors of patent rights, and family rights to use any patented thing of any character whatever.” Sec. 495. “Any vendor of any patented thing of any character, or any vendor of any patent right or family right to use any patented thing of any character whatsoever, who shall violate the provisions of section 493, shall, upon conviction, be •punished by a fine of not more than three hundred dollars.” Sec. 496. “This act shall not apply to merchants and dealers who sell patented things in the usual course of business.” This act is plain and emphatic. The note sued on in this case was void for non-compliance with section 493 of the statute quoted above. The note could not be the basis of recovery in this suit. As an evidence of indebtedness, it was void under section 493. The judgment is affirmed.